Case 2:17-cv-07639-SJO-KS Document 574 Filed 12/12/19 Page 1 of 3 Page ID #:24585




    1 JEFFREY I. WEINBERGER (State Bar No. 56214)
      jeffrey.weinberger@mto.com
    2 TED DANE (State Bar No. 143195)
      ted.dane@mto.com
    3 GARTH T. VINCENT (State Bar No. 146574)
      garth.vincent@mto.com
    4 BLANCA F. YOUNG (State Bar No. 217533)
      blanca.young@mto.com
    5 PETER E. GRATZINGER (State Bar No. 228764)
      peter.gratzinger@mto.com
    6 ADAM R. LAWTON (State Bar No. 252546)
      adam.lawton@mto.com
    7 MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue, 50th Floor
    8 Los Angeles, California 90071-3426
      Telephone: (213) 683-9100
    9 Facsimile: (213) 687-3702
   10 GEOFFREY D. BIEGLER (State Bar No. 290040)
      biegler@fr.com
   11 GRANT T. RICE (admitted pro hac vice)
      rice@fr.com
   12 FISH & RICHARDSON P.C.
      12390 El Camino Real
   13 San Diego, CA 92130
      Telephone: (858) 678-5070
   14 Facsimile: (858) 678-5099
   15 Attorneys for Defendant-Counterclaimant
      KITE PHARMA, INC.
   16
   17                        UNITED STATES DISTRICT COURT
   18          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   19
   20 JUNO THERAPEUTICS, INC.,                   Case No. 2:17-cv-7639-SJO-KS
      SLOAN KETTERING INSTITUTE
   21 FOR CANCER RESEARCH,                       DEFENDANT KITE PHARMA,
                                                 INC.’S REQUEST FOR A
   22              Plaintiffs,                   CURATIVE INSTRUCTION
                                                 PURSUANT TO 35 U.S.C. § 298
   23        vs.
                                                 Judge: Hon. S. James Otero
   24 KITE PHARMA, INC.,                         Ctrm: 10C
   25              Defendant.
   26
        AND RELATED COUNTERCLAIMS
   27
   28
                             KITE’S REQUEST FOR A CURATIVE INSTRUCTION
Case 2:17-cv-07639-SJO-KS Document 574 Filed 12/12/19 Page 2 of 3 Page ID #:24586




    1         On Wednesday in closing, Plaintiffs’ counsel made the following arguments
    2 in an attempt to persuade the jury that Kite is a willful infringer:
    3        “When you’re thinking about willful infringement, ask yourself the question:
    4         Did I hear any witnesses say that in 2013 or ’14, ’15, or all those earlier years,
    5         that they thought the patent was invalid because the enablement requirement
    6         was not met?” 12/11/19 Trial Tr. at 1385:3-8.
    7        “Did you hear a single Kite witness say that in those earlier years, we
    8         believed this was a good defense, so we could go ahead and infringe? You
    9         didn’t. We saw a lot of e-mails. Did you see a single e-mail or study or
   10         anything else?” Id. at 1385:14-18.
   11        “But did anyone say, any fact witness say, we think that patent is invalid, or
   12         particularly after the certificate of correction was granted by the patent office,
   13         did you hear from any Kite witness that they believed the certificate of
   14         correction was invalid? Because by the time the certificate of correction
   15         issued, there’s no question what the sequence is. You didn’t hear a single
   16         such witness say that.” Id. at 1386:4-11.
   17                         *                    *                   *
   18         These arguments improperly and inaccurately state that Kite did nothing to
   19 analyze whether it had a defense to infringement. As Plaintiffs well know from
   20 Kite’s privilege log, written discovery responses, and privilege instructions given to
   21 witnesses during depositions, Kite obtained and relied on advice from lawyers about
   22 the ’190 patent. The Patent Act is clear that an accused infringer is not required to
   23 waive privilege in order to answer a charge of willful infringement: “The failure of
   24 an infringer to obtain the advice of counsel with respect to any allegedly infringed
   25 patent, or the failure of the infringer to present such advice to the court or jury, may
   26 not be used to prove that the accused infringer willfully infringed.” 35 U.S.C.
   27 § 298. By stating that Kite did not present fact-witness testimony or documents
   28 evidencing its beliefs in its defenses, Plaintiffs necessarily insinuated that Kite
                                                  -1-
                              KITE’S REQUEST FOR A CURATIVE INSTRUCTION
Case 2:17-cv-07639-SJO-KS Document 574 Filed 12/12/19 Page 3 of 3 Page ID #:24587




    1 should be found to have infringed willfully because it did not present advice of its
    2 lawyers that it had meritorious defenses under § 112 or § 255. That argument puts
    3 Kite in the precise catch-22 that § 298 is designed to avoid. An accused infringer is
    4 not required to choose between waiving privilege, on the one hand, and being
    5 tongue-tied to defend against a willfulness charge, on the other.
    6        In response to Plaintiffs’ improper argument, Kite requests the following
    7 curative instruction, which tracks 35 U.S.C. § 298:
    8        The failure of an accused infringer to present evidence of legal
    9        advice with respect to any allegedly infringed patent may not be
   10        used to prove that the accused infringer willfully infringed the
   11        patent.
   12                        *                   *                  *
   13        For the foregoing reasons, the Court should provide Kite’s proposed curative
   14 instruction.
   15
   16   DATED: December 12, 2019           MUNGER, TOLLES & OLSON LLP
   17
   18                                      By:        /s/ Ted Dane
   19                                          Ted Dane
                                           Attorneys for Defendant-Counterclaimant
   20                                      KITE PHARMA, INC.
   21
   22
   23
   24
   25
   26
   27
   28
                                                 -2-
                             KITE’S REQUEST FOR A CURATIVE INSTRUCTION
